                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  RANDI ALLRED,
                                                  Case No. 1:17-cv-00483-BLW

         Plaintiff,                               MEMORANDUM DECISION AND
                                                  ORDER
         v.

  HOME DEPOT USA, INC., dba THE
  HOME DEPOT, and JOSH HAZLETT,

         Defendants.



                                  INTRODUCTION

      Before the Court is Defendant Home Depot’s Memorandum Brief Regarding

30(b)(6) Discovery Dispute. Dkt. 63. Plaintiff Randi Allred (“Allred”) served Home

Depot a Notice under Federal Rule of Civil Procedure 30(b)(6) seeking to depose a

corporate representative on “[b]reak accommodations provided to employees from

January 1, 2013 to the present in the Nevada, Colorado and Utah Home Depot stores,

including the nature of the break requested by each employee and how said break was

carried out by Home Depot and the employee.” Dkt. 63-1. For the following reasons, the

Court will quash Allred’s Rule 30(b)(6) notice.

                                      ANALYSIS



MEMORANDUM DECISION AND ORDER - 1
       The Court is once again reluctantly called in to resolve a discovery dispute that, in

the spirit of Federal Rule of Civil Procedure 1, should be resolved between counsel.

Thus far, Allred has taken two Rule 30(b)(6) depositions of Home Depot. The first

covered stores in Idaho, Washington, and Oregon. Dkt. 65 at 2. The second covered

stores in Washington and Oregon. Dkt. 65 at 2. Additional discovery has been provided

related to stores in Montana. Dkt. 63 at 3. Forty-one potential comparators have been

identified and discussed during the Rule 30(b)(6) depositions of Home Depot. Dkt. 65 at

2.

       Put simply, Allred is not entitled to a third bite at the Rule 30(b)(6) apple. Allred

failed to seek leave from this Court to notice a third Rule 30(b)(6) deposition as required

by Rule 30(a)(2)(A)(ii). Allred attempts to justify this failure by alleging that Home

Depot’s prior Rule 30(b)(6) corporate representatives were unprepared. Dkt. 65 at 2.

The Court disagrees that this justifies Allred’s failure to seek leave. If Home Depot’s

corporate representatives were truly unprepared, then the appropriate remedy is

additional discovery tied to the geographic areas in the original Rule 30(b)(6) notices; not

additional discovery in unrelated geographic locations.

       Additionally, the Court finds that Allred’s proposed discovery from stores in

Nevada, Colorado, and Utah would violate Federal Rule of Procedure 26(b)(1)’s

requirement that discovery be “proportional to the needs of the case.” A party seeking to

preclude discovery bears the burden of showing “why the discovery request is irrelevant,

unduly burdensome, disproportional to the needs of the case, or otherwise improper.”



MEMORANDUM DECISION AND ORDER - 2
Ellis v. Corizon, Case No. 1:15-cv-00303-BLW, 2018 WL 1865158 at *2 (D. Idaho April

18, 2018).

       Here, Home Depot meets its burden. The Home Depot stores in Nevada,

Colorado, and Utah are outside of Home Depot’s Pacific Northwest management area.

Dkt. 63 at 3. Thus, the workplace accommodations granted in those states to employees

has only marginal relevance to any discrimination against Allred in Home Depot’s

Median, Idaho location. Allred has already deposed two corporate representatives

covering at least 34 separate Home Depot locations. Additionally, Allred herself

acknowledges that forty-one potential comparators have been identified. Dkt. 65 at 2.

This is sufficient in the Court’s view.

                                          ORDER

       In light of the foregoing, it is hereby ORDERED that Allred’s October 26, 2018

Rule 30(b)(6) is quashed.



                                               DATED: November 5, 2018


                                               _________________________
                                               B. Lynn Winmill
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
